Citation Nr: 0904587	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  03-29 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The Veteran had active service from May 1981 to September 
1982.   
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2005, the Veteran testified via 
videoconference from the RO before the undersigned.  In a 
December 2005 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for endometriosis and denied that issue on 
the merits.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court, in a 
September 2007 Order, vacated the Board's December 2005 
decision as to the matter of service connection for 
endometriosis on the merits and remanded the matter to the 
Board.


FINDINGS OF FACT

1.  The Veteran had endometriosis prior to entering service 
and it did not permanently increase in severity beyond its 
natural progression during her period of active service.

2.  Any post-service diagnosis of endometriosis is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Endometriosis clearly and unmistakably preexisted and was 
not aggravated by service, and the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2008).

2.  Endometriosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in August and December 2002 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations and an Independent Medical Expert 
(IME) opinion was obtained.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and the 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability, whether 
there was an increased in severity during service, or whether 
any increased was due to the natural progress of the disease.  
See Barr.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  


Treatise Evidence

The Veteran and her representative have submitted treatise 
articles, titled: "How to Survive Military Boot Camp," and 
"Uncontrollable Stress Worsens Symptoms of Endometriosis.  
The first article essentially indicated that there was 
physical and mental stress during boot camp.  The second 
article described an experiment of stress on rats with 
endometriosis.  It addressed how stress may affect the 
severity of endometriosis.  

Medical treatise evidence can provide important support when 
combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the 
aforementioned information is simply too general or equivocal 
in nature.  It did not address any of the Veteran's specific 
life circumstances or her particular medical situation.  


Background

In an August 1980 entrance Report of Medical History, the 
Veteran reported that she had a history of severe menstrual 
cramps.  The examiner noted that the Veteran had dysmenorrhea 
monthly for which she took non-narcotic drugs.  In June 1981, 
the Veteran reported that she had begun her menses the 
previous night and had lower abdominal cramping.  She had 
previously taken Motrin.  Examination was negative except for 
mild tenderness in the suprapubic region.  The diagnosis was 
menstrual cramps.  The next day, examination was within 
normal limits.  In September 1981, the Veteran again reported 
that she had cramps in her lower abdomen with dizziness and 
some vomiting.  She had had her menses for one day.  She had 
a history of cramping with menses.  The diagnosis was 
menstrual cramps.  

In October 1981, the Veteran reported that she was pregnant 
and was having cramps like she had with menses.  Thereafter, 
the Veteran was seen at the Rush Foundation Hospital where 
she was hospitalized for 5 days.  The provisional diagnosis 
was severe lower abdominal pain.  The Veteran reported that 
she had a history of severe dysmenorrhea, menarche since age 
11.  A pregnancy test was negative.  The Veteran underwent a 
dilation and curettage as well as an exploratory laparoscopy 
and vaginal biopsy.  The postoperative diagnosis was 
endometriosis of the vaginal cul-de-sac and left ovarian 
endometrioma.  The final diagnosis was severe pelvic and 
vaginal endometriosis.  Thereafter, the Veteran again 
reported severe pain and was seen for endometriosis.  She was 
placed on Danazol therapy.  From June to July 1982, the 
Veteran was hospitalized for a pelvic mass.  The discharge 
diagnosis was old endometriosis with secondary scarring and 
fibrosis, and rectal stricture.  On her June 1982 separation 
examination, the Veteran's history of endometriosis was 
noted.  

In July 1985, the Veteran underwent a VA examination.  At 
that time, it was noted that the Veteran had an onset of 
menarche at age 11 and had apparently normal periods.  
Beginning in 1981, she had an increase in pain with her 
periods which became quite severe and strong.  She apparently 
had a laparoscopy which diagnosed endometriosis.  She was 
placed on medication.  The current diagnosis was 
endometriosis.  

In March 1991, G.O.O., M.D., confirmed that the Veteran was 
being treated for endometriosis.  

In March 1994, the Veteran underwent an exploratory 
laparotomy with excision and lysis of extensive pelvic 
adhesions and resection of Stage IV endometriosis at the 
Glenbrook Hospital.  It was noted that she had had 
endometriosis since 1981.  

In a December 1999 letter, J.E.P., III., M.D., indicated that 
the Veteran had a virtually frozen pelvis secondary to Stage 
IV pelvic endometriosis.  It was noted that the Veteran 
should be referred to a reproductive endocrinologist.

In November 2002, Dr. N.L. verified that she was an internist 
and not qualified to diagnose nor treat endometriosis.  

In December 2002, the Veteran was afforded a VA examination.  
At that time, it was noted that the Veteran was officially 
diagnosed with endometriosis in November 1981 after an 
exploratory laparotomy and dilation and curettage.  At that 
time, she was 20 years old and had a history of severe 
dysmenorrhea.  Her menarche was at age 11.  She presented 
with severe lower abdominal pain and a urinary tract 
infection.  She was found to have severe endometriosis.  
Thereafter, she had a laparoscopy in 1984 and a laparotomy in 
1986.  She was found to have a virtually frozen pelvis 
secondary to Stage IV pelvic endometriosis.  Her ovaries had 
been plastered to her lateral pelvic wall, sigmoid colon, and 
tubes.  Her sigmoid colon was invaded by the endometriosis 
causing a stricture which required repair.  It was noted that 
the Veteran's enlistment examination noted that she had a 
history of severe dysmenorrhea prior to her entrance into 
service and a couple of the operative reports noted that she 
had had dysmenorrhea since menarche at age 11.  The Veteran 
reported during her examination that she did not experience 
problems with menstruation until she got into the military.  
The diagnosis was endometriosis.  It was the examiner's 
opinion that the Veteran's endometriosis existed prior to 
service and was not aggravated beyond its natural progression 
or became permanently worse because of or during her military 
service.  It would be highly unlikely that the Veteran would 
enter the military in May and then 6 months later, have such 
severe endometriosis.  So it was the examiner's opinion that 
it was less likely than not related to her service in the 
military.  

In February 2003, Dr. J.M.M., stated that the Veteran was 
diagnosed with endometriosis in 1981.  She was diagnosed with 
dysmenorrhea in 1981.  He stated that the diagnosis of 
dysmenorrhea may not have been due to preexisting 
endometriosis and that the 1981 diagnosis of endometriosis 
might have been a new finding.  In a June 2002 statement, he 
stated that the veteran was diagnosed in August 1980 with 
dysmenorrhea which was not consistent with endometriosis.  It 
was his opinion that her endometriosis occurred after May 
1981 when she reported a change in pain which necessitated 
the November 1981 laparotomy.  It was noted that the Veteran 
had since undergone a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy.  He stated that during 
service, her endometriosis progressed from Stage I in 1981 to 
Stage IV, the severest manifestation of this disease.  

In April 2005, the Veteran testified at a personal hearing.  
She asserted that her endometriosis was first manifest during 
service.  Before service, she only had heavy cramping.  She 
eventually had to have her ovaries and uterus removed.  

In July 2005, a VA medical expert opinion was requested.  
This opinion was completed in August 2005.  The veteran's 
claims file was reviewed.  It was noted that there were 
conflicting opinions regarding her diagnosis of endometriosis 
and its relationship to her military service.  It was noted 
that on entrance examination into service in August 1980, the 
veteran reported that she had severe cramps with menstrual 
cycles.  She reported that she had taken non-narcotic 
medication for pain and did not have to miss school.  In 
October 1981, her dysmenorrhea worsened and she had 
irregularity in her cycle.  She was admitted to the hospital 
and underwent examination under anesthesia.  She had dilation 
and curettage and laparoscopy.  During that examination, she 
was noted to have concentric thickening of the upper vagina 
and vaginal biopsy was performed.  On laparoscopy, she was 
noted to have endometriosis with a left endometrioma that had 
ruptured and adhesions to the left pelvic sidewall.  Post-
operatively, she was treated with Depo-Provera and Danocrine, 
for suppression of menses.  There was an improvement in pain 
symptoms while the Veteran's menses were being suppressed.  
She eventually had recurrent pain.  She underwent an 
exploratory laparotomy and uterine suspension in June 1982.  
Findings at that time of surgery included dense fibrosis in 
the pelvis, adhesions of the left ovary to the pelvic 
sidewall, and normal right adnexa.  The Veteran had had 
multiple surgeries since then, including in 1986 and in 
March 1994, after complaining of decreased stool caliber.  
The Veteran had a colonoscopy that demonstrated a stricture.  
She had an exploratory laparotomy and lysis of adhesions due 
to extensive pelvic scarring due to endometriosis.  

The VA expert noted Dr. M.'s statement that the Veteran's 
original complaint of dysmenorrhea was not consistent with 
endometriosis.  The VA expert stated that she strongly 
disagreed with this opinion.  Dysmenorrhea was a common 
complaint of women with endometriosis.  However, not all 
women with dysmenorrhea had endometriosis.  The appropriate 
workup of the Veteran's original complaint depended on the 
severity.  It appeared that her symptoms were not bothersome 
enough for her to miss school and responded well to over-the-
counter medication.  

The VA expert stated that she believed that it was more than 
50 percent likely that the Veteran's endometriosis existed 
prior to her military service, however, she did not receive 
the diagnosis until her laparoscopy in 1981.  She strongly 
doubted that the progression of the disease was altered by 
her military service.  The development of endometriosis was 
not well understood.  The original theory of retrograde 
menstrual flow via the fallopian tubes was still considered a 
mechanism, but host factors such as genetic predisposition 
and immune status, likely played a role as well.  

In May 2008, Dr. M. submitted another letter.  He stated that 
he was a board certified obstetrician and gynecologist.  His 
practice was concentrated in treating chronic pelvic pain and 
performing advanced gynecologic surgery.  He indicated that 
he had reviewed the Veteran's records.  In addition, he 
reported that he had previously operated on the Veteran.  
Regarding the appearance of her endometriosis, Dr. M. opined 
that it was at least as likely as not that the endometriosis 
began prior to military  service.  It was also his opinion 
that it was at least as likely as not that the endometriosis 
was aggravated during military service and this aggravation 
may be secondary to her military service due to the rigorous 
military life.  

At this juncture, there were conflicting medical opinions of 
record regarding the relationship of the Veteran's 
endometriosis and her service.  These records consisted of a 
December 2002 VA examination report; several statements from 
Dr. M., and a medical opinion of a VA staff surgeon from the 
Gynecology Section of a VA facility, dated in August 2005.  

In sum, the VA examiner who performed the December 2002 
examination concluded that the Veteran's endometriosis 
existed prior to service and was not aggravated beyond its 
natural progression or became permanently worse because of or 
during her military service.  The examiner stated that it 
would be highly unlikely that the Veteran would enter the 
military in May and then six months later, have such severe 
endometriosis.  So, it was the examiner's opinion that it was 
less likely than not related to her service in the military.  

In August 2005, the VA surgeon opined that it was more than 
50 percent likely that the Veteran's endometriosis existed 
prior to her military service; however, she did not receive 
the diagnosis until her laparoscopy in 1981.  The VA surgeon 
strongly doubted that the progression of the disease was 
altered by her military service.  She stated that the 
development of endometriosis was not well understood.  The 
original theory of retrograde menstrual flow via the 
fallopian tubes was still considered a mechanism, but host 
factors such as genetic predisposition and immune status, 
likely played a role as well.  

In Dr. M.'s February 2003 statement, he opined that the 
Veteran's endometriosis may have been initially diagnosed 
during service as a new finding (thus not preexisting 
service).  In a June 2003 letter, he indicated that the 
Veteran's endometriosis occurred after May 1981 when she 
reported a change in pain which necessitated the November 
1981 laparotomy.  He stated that during service, her 
endometriosis progressed from Stage I in 1981 to Stage IV, 
the most severe manifestation of this disease.  In May 2008, 
he changed his prior opinion that endometriosis began during 
service and indicated that it was at least as likely as not 
that the Veteran's endometriosis began prior to military 
service.  However, he further opined that it was at least as 
likely as not that the endometriosis was aggravated during 
military service.  He opined that this aggravation may be 
secondary to the Veteran's rigorous military life.  

Due to the conflicting nature of these opinions, the Board 
determined that procurement of an IME opinion was warranted.  

The IME was provided by Dr. J.Q., also an expert in 
obstetrics and gynecology.  The Board posed several questions 
to this physician and he provided the following responses.  

1.  Is it at least as likely as not (that is, a 
probability of 50 percent or better) that the veteran's 
endometriosis diagnosed during the October to November 
1981 hospitalization preexisted the Veteran's entry into 
service?  Please explain and comment on the VA examiner's 
opinion that the veteran had severe endometriosis when 
initially diagnosed in service in 1981, the VA surgeon's 
opinion that the endometriosis preexisted military 
service, and Dr. M.'s June 2003 statement that the Veteran 
had Stage I endometriosis when diagnosed in 1981.

Dr. Q. initially addressed the difference in opinion between 
the VA examiner ("severe endometriosis") and Dr. M. 
("Stage I endometriosis").  He explained that the Acosta-
Buttram classification of pelvic endometriosis was introduced 
in 1972 and it was widely accepted then and still is widely 
accepted.  He indicated that he assumed that the VA examiner 
was referring to this classification when using the term 
"severe endometriosis."  The classification was based on 
observations made at the time of the pelvic surgery and was 
not based on physical findings in a patient who has not yet 
had surgery.  A similar and equally respected classification 
is that of the American Fertility Society (now known as the 
Society for Reproductive Medicine).  The physician provided a 
copy of each.  The VA examiner's opinion that the Veteran had 
severe endometriosis when initially diagnosed in 1981 was 
absolutely correct based on these classifications.  The VA 
surgeon's opinion that the endometriosis preexisted service 
was also correct, considering the staging at that time of the 
diagnosis.  Dr. Q. stated that endometriosis was not a 
rapidly progressive disorder and most certainly must have 
been present prior to the Veteran's entry into the military 
with severe endometriosis.  

Dr. Q. indicated that with regard to Dr. M.'s statement that 
the Veteran had Stage I (minimal) endometriosis when 
diagnosed in 1981 was implausible and reflected a lack of 
understanding of the staging systems at that time.  

The Board's next inquiry was as follows:

2.  If your opinion is that it is at least as likely as 
not that the Veteran's endometriosis preexisted her entry 
into service, did the preexisting endometriosis increase 
in severity during service?  Please comment on Dr. M.'s 
June 2003 statement that the veteran's endometriosis did 
worsen during service and went from a Stage I diagnosis to 
a Stage IV diagnosis.  

Dr. Q. indicated that endometriosis was a condition that 
increases in severity over time.  All of the proposed 
mechanisms for its development and spread are time sensitive 
and time related, including cyclic retrograde menstruation, 
coelomic metaplasia, hematogenous and lymphatic spread, 
iatrogenic implantation, and congenital obstructions.  
Genetic, hormonal, and immune factors also may play a role.  
Dr. Q. expected that the preexisting endometriosis increased 
in severity during the Veteran's time in the military, as 
that is its natural history.  He stated that there was no 
reason why is should have improved or even stayed the same.  
Dr. M.'s comment that the Veteran's endometriosis did worsen 
during service was correct, but the statement that it 
progressed from Stage I to Stage IV during her time in the 
military was not tenable since she entered the military with 
severe (Stage IV), not minimal (Stage I) endometriosis.  

The Board's next inquiry was as follows:

3.  If the Veteran's preexisting endometriosis did 
increase in severity during service, was that increase in 
severity due to the natural progress of the disease or due 
to aggravation in service?  In this regard, please note 
that temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, worsened.  Please comment on 
the VA physicians' opinions that the endometriosis did not 
worsen beyond the natural progression as well as Dr. M.'s 
May 2008 statement that the endometriosis was aggravated 
during service.

Dr. Q. responded that the increased in severity of 
endometriosis that he already alluded to in Question 2 was 
due to the natural progress of the disease.  Dr. Q. indicated 
that he entirely concurred with the VA physician's opinions.  
Dr. M.'s 2008 statement (as well as 2003 statement) that the 
endometriosis was aggravated during service implied that the 
stresses of the military were unique in aggravating this 
disorder.  It was Dr. Q.'s opinion that stress probably plays 
a role in the natural progress of many chronic disorders and 
indeed, any chronic painful condition can by itself induce 
stress with possible immunological consequences regardless of 
variables.  

In sum, all of the physicians ultimately determined that the 
endometriosis preexisted service.  However, the opinions 
differ regarding aggravation.

The first VA examiner stated that the veteran's endometriosis 
existed prior to service and was not aggravated beyond its 
natural progression or became permanently worse because of or 
during her military service.  It was stated that it would be 
highly unlikely that the veteran would enter the military in 
May and then 6 months later, have such severe endometriosis.  
So, it was the examiner's opinion that it was less likely 
than not related to her service in the military.  The VA 
medical expert stated that it was more than 50 percent likely 
that the veteran's endometriosis existed prior to her 
military service, however, she did not receive the diagnosis 
until her laparoscopy in 1981.  

Dr. M. opined that the preexisting endometriosis was 
aggravated by the military and this aggravation may have been 
due to rigorous military life.  

Dr. Q. opined that the preexisting endometriosis increased in 
severity during service.  He acknowledged that stress 
probably plays a role in the natural progression of any 
chronic disorders.  He did not conclude that such an impact 
would be beyond the natural progression.  In sum, he 
concluded that the increase in severity of the endometriosis 
was the natural progression of the disease.  

All medical opinions are competent and credible.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of  treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In this case, the Board finds that the IME opinion is the 
most probative evidence of record.  While Dr. M. is certainly 
qualified as a board certified specialist, as having operated 
on the Veteran, and having reviewed her records, his letters 
have not been consistent.  He initially indicated that the 
endometriosis did not preexist service, but then changed his 
opinion.  He did not explain the staging of endometriosis and 
his opinion conflicts with the IME's opinion regarding that 
staging.  Specifically, he did not address the dynamics of 
staging at all nor did he furnish support for his opinion on 
the Veteran's staging.  His opinion that the endometriosis 
was Stage I upon service entry conflicts with the other 
competent medical evidence.  Dr. M. did not address the 
matter of whether any increase in severity in the 
endometriosis was due to the natural progress of that 
disorder.  In sum, the medical opinions from this physician 
have evolved and are incomplete.  

In contrast, the IME opinion addressed the complete medical 
history.  He explained the staging of endometriosis, 
explained the accurate staging in the Veteran's case, and 
discussed the differing opinions of records.  He addressed 
natural progression in endometriosis.  He provided salient 
facts and observations to the inquiries posed by the Board 
with supporting information provided in his responses.  In 
addition, his opinion is supported by the VA examiners' 
opinions, as discussed by Dr. Q. in his opinion report.  

The Board attaches the most probative value to the IME 
opinion as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).

Accordingly, the IME opinion represents the most probative 
evidence of record.  




Service Connection

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

In this case, although a history of dysmenorrhea was noted on 
the entrance examination, endometriosis was not noted.  
According to the competent medical evidence, dysmenorrhea is 
consistent with endometriosis, but not necessarily indicative 
thereof.  Therefore, since endometriosis was not noted on 
entrance, the veteran is entitled to a rebuttable presumption 
of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the most probative evidence constitutes 
clear and unmistakable evidence that endometriosis existed 
prior to service entrance.  As noted, all of the physicians 
ultimately concluded that endometriosis preexisted service.  
However, VAOPGCPREC 3-03 (July 16, 2003), has established 
that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and 
unmistakable evidence that the defect preexisted service.  
Second, there must be clear and unmistakable evidence that 
defect was not aggravated during service.  If both prongs are 
not met, the presumption of soundness at entry is not 
rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting endometriosis was not 
aggravated by service.  

As discussed in detail above, the IME opinion, supported by 
the VA opinions, represents the most probative medical 
evidence of record.  The IME opinion, supported by these 
opinions, determined that there was no permanent increase in 
the natural progression of the veteran's endometriosis during 
service.  Rather, the Veteran's endometriosis followed its 
natural progression.  Although Dr. M. opined otherwise, the 
Board has found his opinion to be less probative due to his 
inconsistencies and lack of a complete rationale for all 
opinions expressed.  

In sum, the service treatment records show that the Veteran 
had increased pain with menses and was diagnosed with 
endometriosis.  She continued to have treatment of 
endometriosis.  However, the competent medical evidence, the 
most probative evidence, determined that the course of her 
endometriosis did not represent a permanent increase in 
severity and that it had followed its natural progression.  
There was no aggravation.  Thus, the most probative evidence 
does not establish that the underlying condition, as opposed 
to the symptoms, had worsened.  

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded at entrance, during and subsequent to service, 
and has determined that although the endometriosis increased 
in severity during service, this increase was due to the 
natural progression of that disorder, and there was no 
aggravation of the preexisting endometriosis.  

To the extent that the Veteran contends that there was 
aggravation, as noted, the Veteran is not competent to make a 
complex medical assessment.  See Woehlaert; see also 
Jandreau, see also Barr.  Neither the Board nor the Veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the Veteran's preexisting endometriosis 
was aggravated in service, the Board finds that the most 
probative evidence establishes that inservice worsening was 
due to the natural progress of the disorder.  The Board 
relies on the evidence as outlined above to support this 
determination.  Further, since there is clear and 
unmistakable evidence that pre-existing endometriosis at 
issue was not aggravated during service for the purpose of 
rebutting the presumption of soundness (38 U.S.C.A. § 1111), 
it necessarily follows that such disorder was not, in fact, 
aggravated during service (38 U.S.C.A. § 1110).  The Board 
has found by clear and unmistakable evidence that the 
Veteran's endometriosis was not aggravated by service in 
order to rebut the presumption of soundness.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The Board further finds that any post-service diagnosed 
endometriosis disability is not otherwise attributable to 
service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for endometriosis is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


